An action for personal injuries for defendant’s negligence in starting street car while plaintiff was alighting therefrom. Jury returned a verdict for plaintiff for $350.00. Case comes to Law Court on general motion, and on exceptions to refusal of presiding Justice to give certain instructions.
The only evidence in support of plaintiff is furnished by her own testimony; which is rebutted by evidence so strong and convincing that we are forced to conclude that sympathy overbalanced the better judgment of the jury. The motion is therefore sustained. It would be without profit to discuss the exceptions. Motion sustained. Verdict set aside. Terence B. Towle, for plaintiff. Ryder & Simpson, for defendant.